Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on September 6, 2022, which paper has been placed of record in the file.
2.           Claims 1-2, 4-13, 15-23, and 25-34 are pending in this application. 



Claim Rejections - 35 USC § 112
3.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.         Claims 1-2, 4-13, 15-23, and 25-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent Claims 1, 12 and 22 recite the limitations “…so as to prioritize notifications in a manner that reduces computing resources needed for notifications” was not described in the specification.




Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

6.      Claims 1-2, 4-13, 15-23, and 25-34 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving data regarding operation of an enterprise, generating the KPI based on the data, accessing a rate of change of the KPI, tracking at least one user’s historical interactions with at least one KPI, prioritizing at least one KPI based on the determined historical interaction, obtaining materiality data regarding KPIs, determining material of the KPI to a user, determining whether to notify the user regarding the change to the KPI, selectively notifying users…, and causing a notification regarding the change to the KPI to be transmitted to the user, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of receiving data regarding operation of an enterprise, generating the KPI based on the data, accessing a rate of change of the KPI, tracking at least one user’s historical interactions with at least one KPI, prioritizing at least one KPI based on the determined historical interaction, obtaining materiality data regarding KPIs, determining material of the KPI to a user, determining whether to notify the user regarding the change to the KPI, selectively notifying users…, and causing a notification regarding the change to the KPI to be transmitted to the user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor, automatically”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a data store, and using the processor to perform receiving, generating, accessing, determining, and initiating steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, generating, accessing, determining, and initiating steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Moreover, the claim recites the additional limitations “automatically causing a notification regarding the change to the KPI to be transmitted to the user via an electronic communications network”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in paras [0035], [0042], [0109] and [0110] of using conventional microprocessor and general-purpose computer to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “automatically causing a notification regarding the change to the KPI to be transmitted to the user via an electronic communications network” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “automatically causing a notification regarding the change to the KPI to be transmitted to the user via an electronic communications network” do not providing any improvements to the computer functionality, improvements to the network/network interface, they are just merely used as general means for receiving and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
          Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “automatically causing a notification regarding the change to the KPI to be transmitted to the user via an electronic communications network” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “automatically causing a notification regarding the change to the KPI to be transmitted to the user via an electronic communications network”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, they just merely used as general means for receiving and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites at an input device, receiving user input; Claim 3 recites determining whether the KPI is likely to be of interest to the user…; Claim 4 recites generating materiality score…, and determining the materiality score exceeds a threshold; Claim 6 recites obtaining an ordinary rate of change…, comparing the rate of change…, determining whether to notify the user….; Claim 7 recites comparing historical values…, fitting all models of the plurality of models…; Claim 8 recites deconstructing the KPI into one or more of the KPI elements…, and fitting a model…; Claim 10 recites preliminarily analyzing the KPI…; Claim 11 recites at a communication device, …transmitting the notification to the user (see Berkheimer Option 2 above). Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 12 and 22 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 12 directed to medium, independent claim 22 directed to a system, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-2, 4-13, 15-23, and 25-34 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



                                                 Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.     Claims 1-2, 4-13, 15-23, and 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gunn, Jr. et al. (hereinafter Gunn, Jr., US 10,783,583) in view of de Lima et al. (hereinafter de Lima, US 2020/0021503).
             Regarding to claim 1, Gunn Jr. discloses a method for automatically prioritizing notification of changes to key performance indicators (KPIs) to improve allocation of computing resources, the method comprising:
             at a data store, receiving data regarding operation of an enterprise (column 2, lines 45-55, the system may dynamically change the topics of the alerts in response to one or more indicators. A user may sign up for the system and enter one or more topics of interest, alert frequency preferences, and alert type preferences. Additionally, the user may allow the system access to their online behavior (such as social networking accounts, search history, and the like). By monitoring a user's online activity, the system may determine that a user is interested in a particular topic that the user did not express interest in when they signed up. For example, a user may express interest in a company, a particular investment topic, market movements, or the like by interacting with content online about a particular topic. In response, the system may discover this and deliver content about the particular topic); 
            at a hardware processor, automatically generating the KPI based on the data (column 9, lines 7-17, Market indicators may go through an LDA analysis in some examples, but in other examples, they have pre-determined topics of interest that are associated with those indicators. Thus, at operation 3020, the topic may be determined using a lookup table. For example, a company's stock price has a topic corresponding to that company. A market indicator reflecting the performance of many stocks (e.g., Dow Jones Industrial Average) may have a general market news topic for news related to that market. In some examples, topics corresponding to market indicators are added to the topics of interest automatically); 
            at the processor, automatically assessing a rate of change of the KPI (column 4, lines 50-60, Alert frequency parameters may also be adjusted as the result of indicators that more frequent alerts would be helpful to a user. Example indicators include market indicators that indicate high rates of change in one or more market prices or metrics. For example, this may be defined as a rate of change above a predetermined threshold in one or more market prices or metrics that is relevant to holdings in the user's portfolio. Whether a market indicator is relevant to holdings in the user's portfolio may be determined based upon a predetermined mapping of financial holdings to market indicators); 
            at the processor, automatically tracking at least one user’s historical interactions with at least one KPI (column 6, lines 40-47, the system may track the user's interactions with the alerts. Interactions includes viewing, forwarding to others, printing, commenting on, copying text from, liking (e.g., by utilizing a “like” or similar button), and the like. Interactions with alerts of certain types, but not others, indicates a user's preference to receive alerts that are of a type they engage with); and
           at the processor, prioritizing the at least one KPI based on the determined historical interactions (column 6, line 60-column 7, line 10, The system may track the number of interactions for each type of alert. The system may choose the alert type to use for a given alert based upon the number of interactions for each type of alert relative to other types of alerts. Thus, an alert with a high number of interactions relative to other alert types may be utilized when sending an alert. For example, the alerts may be ranked based upon interactions and the top two, three, or other predetermined number of alert types may be utilized to send alerts to the user. In other examples, to diversify the alert types (e.g., to avoid sending alerts using only one or two types which then ensures those alerts are highest in interactions), the alert type sent may be partially randomized, but in such a way to ensure that alert types with the highest number of interactions are selected more often. For example, the interactions may be scored by multiplying a small random number generated for each alert type and multiplied by the interaction percentage of the alert type (e.g., the percentage of total interactions that resulted from the alert type). The interaction with the highest score may be selected);
            wherein prioritizing the at least one KPI based on the determined historical interactions comprises:
            at the processor, based on the results of the automatic tracking, automatically obtaining materiality data regarding KPIs (column 9, lines 33-40, At operation 3040 the content topic parameters may be updated based upon one or more of the filtered topics or other indicators (e.g., market indicators). For example, the system may track topics of interest to the user. The number of indicators corresponding to the topic and how long ago the indicator was posted may be factors in determining top topics. In some examples, the highest predetermined number or percentage of topics, as determined by topic score, may be utilized as the topic parameter for alerts);
            at the processor, automatically determining materiality of the KPI to a user based, at least in part, on the obtained materiality data (column 9, lines 42-58, One example topic scoring function may be to sum all the indicators within a predetermined time frame that produced a particular topic. In some examples, each indicator may be time weighted such that more recent indicators are weighted more heavily);
            at the processor, based on the rate of change of the KPI and further based on the determination of materiality of the KPI to the user, automatically determining whether to notify the user regarding the change to the KPI, by selectively notifying users who are more likely to be interested in the change to the KPI based on their historical interactions with the KPI (column 4, lines 62-column 5, line 5, in response to detection of a market indicator that is relevant to the user and that indicates a high rate of change, the system may determine adjustments to alert parameters, for example, increasing an alert frequency. Similarly, the system may decrease an alert frequency if market conditions are not changing rapidly. Market indicators may include the stock price of a holding of the user, prices or other metrics corresponding to the industry of a holding of the user, or general indexes (e.g., the Dow Jones Industrial Average), or the like; column 2, lines 45-65, The system may dynamically change the topics of the alerts in response to one or more indicators. A user may sign up for the system and enter one or more topics of interest, alert frequency preferences, and alert type preferences. Additionally, the user may allow the system access to their online behavior (such as social networking accounts, search history, and the like). By monitoring a user's online activity, the system may determine that a user is interested in a particular topic that the user did not express interest in when they signed up. For example, a user may express interest in a company, a particular investment topic, market movements, or the like by interacting with content online about a particular topic. In response, the system may discover this and deliver content about the particular topic. As yet another example, the user's online activity indicates that the user has just experienced a life-event, (such as having a baby, getting married, getting divorced, a death in the family, or the like) the system may provide content related to the life event. For example, if the user just had a baby, the system may send content related to an investment plan for saving for college (e.g., a 529 plan). Thus, the system is agile enough to respond to changing interests of the users);
            at the processor, responsive to the determination indicating that the user should be notified, automatically causing notification regarding the change to the KPI to be transmitted to the user via an electronic communication network (column 7, line 25-column 8, line 5, operations 1040-1060 may send alerts to users. .. Sending the alert may include sending a text message, an email, posting a notification to a social networking account of the target user, or providing an alert in a dedicated application executing on a computing device of the user).
             Gunn Jr. does not disclose, however, de Lima discloses:
            improving system resource allocation efficiencies in a computer device by prioritizing the at least one KPI; …so as to prioritize notifications in a manner that reduce computing resources needed for notifications, (para [0028], the program code ranks the correlated business alerts, based on the cognitive analysis of the data and additional priorities (e.g., service level agreements (SLAs)); the program code assigns higher priority rankings to potential issues that would result in greater impacts to the entity. For example, the program code can assign a higher priority to issues that indicate a failure of a component that will instantly impact the business continuity of the entity…the program code issues a business alert with an urgency commensurate with a priority of the issue (140…the notification can include a business alert message that represents a single occurrence of the identified issue (e.g., error, elapsed time, cost, etc.) in a single process…the program code can also provide a KPI value (measured across multiple process instances) in the notification to indicate that the KPI is in an undesirable state (e.g., too low, too high, in the wrong range), or trending to a problematic state, based on the issue; para [0025], For example, the program code generates alerts in real-time when an event occurs that the program code determines will impact the entity, based on key performance indicators (KPIs) that affect the entity. A KPI is a measurable value that demonstrates how effectively a company is achieving key business objectives; para [0029], program code 205 executing on at least one processing resource 210 obtains data from a variety of sources in order to determine, dynamically, priorities for various technical issues experienced by resources 220 allocated to an entity, by correlating the technical issues with business impacts of the issues. The program code 205 obtains electronic business data 230 that defines entity priorities and thresholds (e.g., KPI, threshold and business impact calculations and estimates); para [0037], the program code determines, based on a portion of higher priority ranked incidents within the technical environment, if adjusting resources in the technical environment would mitigate the portion of higher priority ranked incidents (350). Based on determining that adjusting the resources in the technical environment would mitigate the portion, the program code adjusts the resources allocated to the entity (360); 
            Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Gunn Jr., to adopt the features as taught by de Lima above, for the purpose of improving system resource allocation efficiencies in a computer (see de Lima para [0050], the program code mitigates by determining that adjusting allocations of resources in the shared distributed computing system will mitigate one or more of the portion of the issues with a higher priority, of the portion of the issues, and re-configuring the computing resources allocated to the entity).  Since Gunn Jr. teaches prioritizing the at least one KPI based on the determined historical interactions, de Lima teaches improving system resource allocation efficiencies in a computer device by prioritizing the at least one KPI, …so as prioritize notifications in a manner that reduce computing resources needed for notifications, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Gunn Jr. and de Lima would have yield predictable results in prioritizing the KPI.
             Regarding to claim 2, Gunn Jr. discloses the method of claim 1, wherein automatically determining materiality of the KPI to the user comprises, at an input device, receiving user input selecting the KPI to be followed (column 3, lines 30-43, This operation may include signing up for the service, filling out a profile with information such as which content the user is interested in, what types of alerts they are interested in, how often they wish to receive alerts, and the like. For example, the user may specify the types of trigger events (e.g., topics) that trigger a system communication. Example events include a stock price change that exceeds a threshold, a market sector or index gains or losses exceeding a threshold, and the like. Users may also specify other topics of interest. Furthermore, the user may specify one or more actions that the automated portfolio management system should take to mitigate certain risk in the event one or more market conditions are met).
              Regarding to claim 4, Gunn Jr. discloses the method of claim 1, wherein automatically determining materiality of the KPI to the user comprises:
           automatically generating a materiality score based on one or more prior user actions involving the KPI (column 9, lines 33-40, At operation 3040 the content topic parameters may be updated based upon one or more of the filtered topics or other indicators (e.g., market indicators). For example, the system may track topics of interest to the user. The number of indicators corresponding to the topic and how long ago the indicator was posted may be factors in determining top topics. In some examples, the highest predetermined number or percentage of topics, as determined by topic score, may be utilized as the topic parameter for alerts); and
           automatically determining that the materiality score exceeds a threshold (column 9, lines 63-67, For example, if a topic score is above a predetermined amount as a result of a large amount of indicators, the frequency may be increased by a predetermined amount. In some examples, the frequency may be increased proportionally with the indicator frequency. Thus, the more frequent the indicators, the more the alert frequency parameter is increased).
           Regarding to claim 5, Gunn Jr. discloses the method of claim 4, further comprising, at an input device, receiving user input comprising the one or more prior user actions; wherein the prior user actions comprise at least one of: selecting the KPI to be viewed; selecting a collection of KPIs including the KPI to be viewed; and requesting information regarding the KPI (column 3, lines 15-25, Alert type may also be dynamically adjusted. For example, the system may track interactions with the alerts. Interactions with alerts may include, posting the alert to a social network, liking the alert, disliking the alert, emailing the alert to a friend, commenting on the alert, or the like. Interactions with content may indicate not only interest in the content, but also satisfaction with the alert type. Additionally, the alerts may provide feedback mechanisms that allow them to indicate that they like or dislike an alert topic, an alert frequency, or an alert type. The alert type may be adjusted to send alerts to the user that they like by using one or more of: high interaction rate and positive explicit feedback as indicators of satisfaction with the alert type).
           Regarding to claim 6, Gunn Jr. discloses the method of claim 1, further comprising:
          automatically obtaining an ordinary rate of change, over time, of the KPI and/ or a KPI element incorporated into the KPI (column 4, line 62-column 5, line 5, In response to detection of a market indicator that is relevant to the user and that indicates a high rate of change, the system may determine adjustments to alert parameters, for example, increasing an alert frequency. Similarly, the system may decrease an alert frequency if market conditions are not changing rapidly. Market indicators may include the stock price of a holding of the user, prices or other metrics corresponding to the industry of a holding of the user, or general indexes (e.g., the Dow Jones Industrial Average), or the like); and
           automatically comparing the rate of change with the ordinary rate of change (column 5, lines 5-15, The increase or decrease in the alert frequency may be a predetermined increase (or decrease), or may be based upon the rate of change in the market indicator (e.g., the more volatile the situation, the more the alert frequency may change). One example formula for determining the alert frequency may be to calculate the difference between the current rate of change of the market indicator and the standard deviation of the rate of change over a historic predetermined period of time and multiply that by a predetermined scaling factor to produce an increase or decrease in alert frequency);
            and wherein the step of determining whether to notify the user regarding the change to the KPI is performed at least in part based on a difference between the rate of change and the ordinary rate of change (column 6, lines 7-14, While market indicators that indicate market change may increase the frequency of alerts, it may also change the subject matter parameters. For example, the cause of high change in a market indicator may be added to the topics in the subject matter parameters. For example, alerts may be indicators that have topics that correspond to the high rate of change in the indicator).
             Regarding to claim 7, Gunn Jr. discloses the method of claim 6, wherein automatically obtaining the ordinary rate of change comprises:
             automatically comparing historical values of the KPI or KPI element with a plurality of models to ascertain whether each of the models has at least a threshold level of accuracy (column 8, line 65-column 9, line 5, At operation 3020, the system may determine one or more topics behind the indicators. For example, using a Latent Dirichlet Allocation machine learned model. LDA classifies documents (in this case indicators or content that is the subject of an indicator) based upon a probability that the content relates to a particular topic. Topics with probabilities above a predetermined threshold may be considered the one or more latent topics of operation 3020); and
             automatically fitting all models of the plurality of models with at least the threshold level of accuracy to the KPI or KPI element (column 9, lines 7-25, Market indicators may go through an LDA analysis in some examples, but in other examples, they have pre-determined topics of interest that are associated with those indicators. Thus, at operation 3020, the topic may be determined using a lookup table. For example, a company's stock price has a topic corresponding to that company. A market indicator reflecting the performance of many stocks (e.g., Dow Jones Industrial Average) may have a general market news topic for news related to that market. In some examples, topics corresponding to market indicators are added to the topics of interest automatically. In other examples, if the rate of change of the market indicators is above a predetermined threshold, then the market indicator may be added to the topics in addition to the predetermined percentage or amount of topics generated from the online communications of the users. Similarly, content may be scanned for keywords or keyphrases that indicate a life event. Any topics determined from this keyword or keyphrase search may be added to the list of topics at operation 3020).
             Regarding to claim 8, Gunn Jr. discloses the method of claim 6, wherein automatically obtaining the ordinary rate of change comprises:
            automatically deconstructing the KPI into one or more of the KPI elements, each of which comprises at least part of the data, or of intermediate data obtained from the data (column 7, lines 30-40, At operation 1040 the system may determine that an item of content matches one of the topics in the subject matter alert parameters of the user. Content may be selected and uploaded to the system by one or more system administrators, received from one or more market news sources, or scraped from one or more websites. LDA analysis, or other latent topic algorithms, may be utilized to determine one or more topics that correspond to the articles. Additionally, K-means may be utilized to cluster the article topics into clusters. Articles fitting into topic clusters that match topic-of-interest clusters of users may be selected); and
           automatically fitting a model to the one or more KPI elements (column 7, lines 30-40, Additionally, K-means may be utilized to cluster the article topics into clusters. Articles fitting into topic clusters that match topic-of-interest clusters of users may be selected);
            Regarding to claim 9, Gunn Jr. discloses the method of claim 6, wherein automatically obtaining the ordinary rate of change comprises:
            automatically pre-processing the KPI and/or the KPI element by carrying out one or more selections from the group consisting of: linear transformation; wins prizing; Fourier transformation; standardization; and normalization (column 6, lines 1-6, For example, a set of training data with market indicators and expertise levels may be created (e.g., using past data) and manually labelled with a desired alert frequency. The system may then use techniques such as linear regression or support vector machines to learn the weights); and
           automatically fitting a model to the KPI and/or the KPI element (column 4, lines 40-50,  For example, information extraction algorithms, such as using a naïve Bayes classifier, maximum entropy models, hidden markov models, conditional markov models, conditional random fields or the like. For machine learning models, the models may be constructed using training data that is collected from previously gathered indicators that is manually labelled with the indicator meaning).
           Regarding to claim 10, Gunn Jr. discloses the method of claim 6, wherein automatically obtaining the ordinary rate of change comprises:
            preliminarily analyzing the KPI and/ or the KPI element by carrying out one or more selections from the group consisting of: normality detection; serial autocorrelation; stationarity; co-integration; noise reduction; timer-series decomposition; time-frequency analysis; and spectral density estimation (column 4, lines 50-60, Alert frequency parameters may also be adjusted as the result of indicators that more frequent alerts would be helpful to a user. Example indicators include market indicators that indicate high rates of change in one or more market prices or metrics. For example, this may be defined as a rate of change above a predetermined threshold in one or more market prices or metrics that is relevant to holdings in the user's portfolio. Whether a market indicator is relevant to holdings in the user's portfolio may be determined based upon a predetermined mapping of financial holdings to market indicators); and
             fitting a model to the KPI and/or the KPI element (column 7, lines 30-40, At operation 1040 the system may determine that an item of content matches one of the topics in the subject matter alert parameters of the user. Content may be selected and uploaded to the system by one or more system administrators, received from one or more market news sources, or scraped from one or more websites. LDA analysis, or other latent topic algorithms, may be utilized to determine one or more topics that correspond to the articles. Additionally, K-means may be utilized to cluster the article topics into clusters. Articles fitting into topic clusters that match topic-of-interest clusters of users may be selected).
           Regarding to claim 11, Gunn Jr. discloses the method of claim 1, wherein automatically causing the notification to be transmitted to the user via an electronic communication network comprises causing a communications device to transmit the notification to the user via the electronic communication network (column 7, line 25-column 8, line 5, operations 1040-1060 may send alerts to users. .. Sending the alert may include sending a text message, an email, posting a notification to a social networking account of the target user, or providing an alert in a dedicated application executing on a computing device of the user).
           Regarding to claim 32, Gunn Jr. discloses the method of claim 1, wherein the materiality data comprises data describing at least one selected from the group consisting of: data describing user views of at least one KPI; data describing the number of user views of at least one KPI; data describing frequency of user views of at least one KPI; data describing user requests for details concerning at least one KPI;  data describing user following behavior with respect to at least one KPI; and timestamps of start and end times of user views of at least one KPI (column 4, lines 3-25, FIG. 4 shows an example method 4000 of adjusting alert parameters based upon feedback from the user. At operation 4010 the system receives feedback on the alerts from the user. Feedback may include information on content interactions or closed-loop direct feedback. For example, if the user clicked on a link in the alert, opened the alert, had the alert open for greater than a predetermined amount of time (an indication that they may have read the alert), liked the alert, commented on the alert, shared the alert, or otherwise consumed the alert. Closed-loop direct feedback may be the result of the user clicking on or otherwise activating a user interface element (e.g., a button or link) in the alert that indicates the user's satisfaction or dissatisfaction with the alert, including the topic, frequency, and type of alert. This feedback may be gathered through the use of one or more monitoring techniques that may be different based upon the type of alert. Example techniques include gathering feedback from one or more social networking services that the user is a member of—either through the API of the social networking service or through the “friend” or “connection” with the user by an account of the system. Other techniques include tracking cookies, tracking images (e.g., images in an email called web beacons), sending links as the alert and determining if they have checked the link, or the like).
            Claims 12-13, 15-21 and 33 are written in computer-readable medium and contain the same limitations found in claims 1-2, 4-11 and 32 above, therefore, are rejected by the same rationale.
            Regarding to claims 22-23, 25-31 and 34, Venkitapathi discloses a system for automatically prioritizing notifications of changes to key performance indicators (KPIs) to improve allocation of computing resource, the system comprising: a data store configured to receive data regarding operation of an enterprise; and a processor (see figure 2, Processor 203 and data 204) configured to perform the method described in claims 1-2, 4-11 and 32 above, therefore, are rejected by the same rationale.



                                     Response to Arguments/Amendment
9.       Applicant's arguments with respect to claims 1-2, 4-13, 15-23, and 25-34 have been fully considered but are not persuasive.
           
           I. Claim Rejections - 35 USC § 112
              The Amended ndependent Claims 1, 12 and 22 still recite the limitations “…so as to prioritize notifications in a manner that reduces computing resources needed for notifications”, which was not described in the specification.
              According, the 112 rejection is maintained.

            II. Claim Rejections - 35 USC § 101
             Claims 1-2, 4-13, 15-23, and 25-34 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
             The claim recites the following limitations: receiving data regarding operation of an enterprise, generating the KPI based on the data, accessing a rate of change of the KPI, tracking at least one user’s historical interactions with at least one KPI, prioritizing at least one KPI based on the determined historical interaction, obtaining materiality data regarding KPIs, determining material of the KPI to a user, determining whether to notify the user regarding the change to the KPI, selectively notifying users, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of receiving data regarding operation of an enterprise, generating the KPI based on the data, accessing a rate of change of the KPI, tracking at least one user’s historical interactions with at least one KPI, prioritizing at least one KPI based on the determined historical interaction, obtaining materiality data regarding KPIs, determining material of the KPI to a user, determining whether to notify the user regarding the change to the KPI, selectively notifying users…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor, automatically”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
          Moreover, adding “automatically” to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)
           In addition, merely recites “improving system resource allocation efficiencies in a computer device by prioritizing the at least one KPI; …so as to prioritize notifications in a manner that reduce computing resources needed for notifications” in the claims do not providing any improvements to the computer functionality, improvements to the network/network interface, they are just merely used as general means for receiving and transmitting information, they do not amount to an inventive concept. The Specification described in para [0061] that “A mechanism in which KPIs 202 are prioritized, displayed, traced and monitored based on the user's historical interactions may provide significant improvement to resource allocations efficiencies, prediction of potential risks and bottlenecks, and identification of anomalous behavior”, which merely indicates  “may provide significant improvement to resource allocations efficiencies” without any further details explanation how the prioritizing the KPI provides the improvement to resource allocations efficiencies. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
          According, the 101 rejection is maintained.


           II. Claim Rejections - 35 USC § 103
 Applicant’s arguments with respect to claims 1-2, 4-13, 15-23, and 25-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
 The new ground of 103 rejection described above.


          
                                                            Conclusion
10.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

11.          Claims 1-2, 4-13, 15-23, and 25-34 are rejected.
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
December 15, 2022